Citation Nr: 1004498	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether forfeiture of appellant's VA benefits was proper.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran reportedly had service from May 1912 to 
September 1923.  He died in November 1972.  The appellant is 
seeking VA benefits as the Veteran's widow.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1982 decision by the 
Director, Compensation and Pension Service of the Department 
of Veterans Affairs (VA), which found that the appellant had 
forfeited her rights to VA benefits because she had 
knowingly furnished false and fraudulent evidence with the 
intent of deceiving and defrauding the VA in her attempt to 
obtain VA benefits to which she had no legal entitlement.  

The Board observes that in a June 2007 determination, the 
Regional Office (RO) in Manila, Philippines found that new 
and material evidence had not been submitted to warrant 
revocation of forfeiture of VA benefits.  A notice of 
disagreement was received in August 2007, a statement of the 
case was issued in January 2008, and a substantive appeal 
was received in March 2008.  However, as there does not 
appear that the August 1982 determination has become final, 
a new and material evidence analysis is not appropriate at 
this time.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated above, an August 1982 decision by the Director, 
Compensation and Pension Service of the VA determined that 
the appellant had forfeited her rights to VA benefits.  In 
September 1982, a letter was received from the appellant 
expressing disagreement with the August 1982 determination 
and expressly indicating that the appellant wished "to make 
an appeal to the Board of Veterans Appeal."  This 
communication, received within one month of the August 1982 
determination at the address furnished to the appellant by 
VA in the August 1982 notice letter, constituted a timely 
notice of disagreement.  However, it does not appear that a 
statement of the case was ever issued in response to this 
notice of disagreement.  The United States Court of Appeals 
for Veterans Claims has held that, where the record contains 
a notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case, and to provide the appellant an 
opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2009), to 
include furnishing the appellant with an 
appropriate statement of the case.  The 
appellant should be clearly advised of 
need to file a timely substantive appeal 
if the appellant desires to complete an 
appeal as to this issue.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


